Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2022 has been entered.

Applicant’s Response
In Applicant’s Response dated 12 July 2022, Applicant amended claims 1-5, added claims 6-13 and argued against the rejections put forth in the Final Rejection dated 14 April 2022. Based on the amendments to the claims, the rejections of claims 1-5 have been withdrawn.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 Claim limitations “…a first set of instructions that causes the processor to display…”, “…a second set of instructions that causes the processor to display…”, and “…a third set of instructions that stores…” as recited in claim 1, “…the second set of instructions further causes the processor to display …” as recited in claim 3, and “…the third set of instructions further causes the processor to convert…” as recited in claim 4, have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because it use a generic placeholder “set of instructions” coupled with functional language “to display”, “that stores”, and “to convert” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, claims 1, 3, and 4 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the Specification indicates that the disclosure appears to be silent regarding any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dewhurst, U.S. Patent Publication Number 2014/0181671 A1 in view of Pitt et al., U.S. Patent Publication Number 2014/0359789 A1.

Claim 1:
Dewhurst discloses an evaluation system…through an application, comprising: 
a processor (see Paragraph 0040); 
a screen (see Paragraph 0042); 
a memory (see Paragraph 0041), the memory including: 
a second set of instructions that causes the processor to display on the screen a reference point and characteristic items (see Paragraph 0017 – Dewhurst discloses this limitation in that the user interface for modifying characteristics may appear around a given start point, defined by a user’s touch on the touchscreen.); and 
a third set of instructions that stores a score of a selected one of the characteristic items in connection with the evaluation target provided by the user (see Paragraph 0035 – Dewhurst discloses this limitation in that the value that has been changed results in the updated values of the manipulated characteristics being added as initial characteristic values, which updates the visual outcome in the user interface.), wherein 
dragging on the screen from the reference point by the user's finger or a touch pen causes the processor to select one of the DOR-0004-IN2characteristic items corresponding to an area located in a direction of the dragging (see Paragraphs 0017-0019 – Dewhurst discloses this limitation in that the user drags their finger from the start point (on or near an image). Depending on the direction in which the user drags their finger, the input is processed to adjust a different characteristic of the image.), and to determine the score of the selected one of the characteristic items corresponding to a length of the dragging (see Paragraph 0018 – Dewhurst discloses this limitation in that the magnitude of the parameter to be changed can be determined as a function of the distance from the start point to the end point of the gesture.), and 
the reference point and the characteristic items are disposed at different positions on the screen (see Figures 4A-4C – Dewhurst discloses this limitation in that the reference point (center) and the characteristic items (surrounding the reference point) are at different positions.).  
Dewhurst fails to expressly disclose:
an evaluation system for personal characteristics installed in a mobile terminal of a user through an application, comprising:
a first set of instructions that causes the processor to display on screen profile information of members stored in the memory or a cloud network to select an evaluation target.
Pitt teaches:
an evaluation system for personal characteristics installed in a mobile terminal of a user through an application (see Paragraph 0042 – Pitt teaches this limitation in that a trust sphere displaying thumbnails representing profiles to rank may be displayed on a phone screen.), comprising:
a first set of instructions that causes the processor to display on screen profile information of members stored in the memory or a cloud network to select an evaluation target (see Paragraph 0030 and Figure 1 – Pitt teaches this limitation in that a spherical representation displays contact thumbnails for all contacts assigned a rank of trust by a social network subscriber.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the system, disclosed in Dewhurst, to include:
an evaluation system for personal characteristics installed in a mobile terminal of a user through an application, comprising:
a first set of instructions that causes the processor to display on screen profile information of members stored in the memory or a cloud network to select an evaluation target
for the purpose of allowing a subscriber to filter contacts with whom they share certain information in a visible, intuitive way (see Paragraphs 0007 and 0011). Further, both Dewhurst and Pitt are concerned with receiving drag gestures from a user to manipulate the characteristics of user interface elements.

Claim 2:
The combination of Dewhurst and Pitt teaches the evaluation system for personal characteristics of claim 1, wherein the processor determines the score of the selected one of the characteristic items based on a number of times of the dragging (see Paragraph 0035 – Dewhurst discloses this limitation in that the value that has been changed results in the updated values of the manipulated characteristics being added as initial characteristic values, which updates the visual outcome in the user interface. Also see Paragraph 0023 – Dewhurst further discloses that the interaction can end when the touch stops, and can be restarted as soon as the user touches the screen again to input another gesture.).  

Claim 4:
The combination of Dewhurst and Pitt teaches the evaluation system for personal characteristics of claim 1, wherein the third set of instructions further causes the processor to convert stored data into public information (see Paragraph 0063 – Pitt teaches this limitation in that if a user has assigned a contact as more or most trusted, they are able to gain more access to shared content (converting previously inaccessible content to shared).).  

Claim 5:
Dewhurst discloses an evaluation method of an evaluation system, comprising:
causing the processor to display on  a screen a reference point and characteristic items (see Paragraph 0017 – Dewhurst discloses this limitation in that the user interface for modifying characteristics may appear around a given start point, defined by a user’s touch on the touchscreen.); 
storing a score of a selected on of the characteristic items in connection with the evaluation target provided by a user (see Paragraph 0035 – Dewhurst discloses this limitation in that the value that has been changed results in the updated values of the manipulated characteristics being added as initial characteristic values, which updates the visual outcome in the user interface.), 
wherein dragging on the screen from the reference point by the user's finger or a touch pen causes the processor to select one of the characteristic items corresponding to an area located in a direction of the dragging (see Paragraphs 0017-0019 – Dewhurst discloses this limitation in that the user drags their finger from the start point (on or near an image). Depending on the direction in which the user drags their finger, the input is processed to adjust a different characteristic of the image.), and to determine the score of the selected one of the characteristic items corresponding to a length of DOR-0004-IN3the dragging (see Paragraph 0018 – Dewhurst discloses this limitation in that the magnitude of the parameter to be changed can be determined as a function of the distance from the start point to the end point of the gesture.), and 
the reference point and the characteristic items are disposed at different positions on the screen (see Figures 4A-4C – Dewhurst discloses this limitation in that the reference point (center) and the characteristic items (surrounding the reference point) are at different positions.).
Dewhurst fails to expressly disclose:
an evaluation method of an evaluation system for personal characteristics, comprising: 
causing a processor to display on screen profile information of members stored in a memory or a cloud network to select an evaluation target.
Pitt teaches:
an evaluation method of an evaluation system for personal characteristics (see Paragraph 0042 – Pitt teaches this limitation in that a trust sphere displaying thumbnails representing profiles to rank may be displayed on a phone screen.), comprising:
causing a processor to display on screen profile information of members stored in a memory or a cloud network to select an evaluation target (see Paragraph 0030 and Figure 1 – Pitt teaches this limitation in that a spherical representation displays contact thumbnails for all contacts assigned a rank of trust by a social network subscriber.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the system, disclosed in Dewhurst, to include:
an evaluation method of an evaluation system for personal characteristics, comprising:
causing a processor to display on screen profile information of members stored in a memory or a cloud network to select an evaluation target
for the purpose of allowing a subscriber to filter contacts with whom they share certain information in a visible, intuitive way (see Paragraphs 0007 and 0011). Further, both Dewhurst and Pitt are concerned with receiving drag gestures from a user to manipulate the characteristics of user interface elements.
  
Claim 6:
	As indicated in the above rejection, the combination of Dewhurst and Pitt teaches every limitation of claim 5. 
Dewhurst fails to expressly disclose:
wherein a mobile terminal electrically communicates with other terminals and a cloud, the mobile terminal and the other terminals function as nodes, the nodes electrically communicate personal information with each other, and the cloud and the nodes electrically communicate public information with each other.
Pitt teaches:
wherein a mobile terminal electrically communicates with other terminals and a cloud, the mobile terminal and the other terminals function as nodes, the nodes electrically communicate personal information with each other, and the cloud and the nodes electrically communicate public information with each other (see Paragraphs 0024-0027 and Figure 1 – Pitt teaches this limitation in that the user interface assigns ranks of trust (ROT) to other contacts (social media subscribers/device users), which are represented by the icon nodes in order to determine who is permitted to access content shared by the subscriber and share content with said subscriber.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the system, disclosed in Dewhurst, to include:
wherein a mobile terminal electrically communicates with other terminals and a cloud, the mobile terminal and the other terminals function as nodes, the nodes electrically communicate personal information with each other, and the cloud and the nodes electrically communicate public information with each other
for the purpose of allowing a subscriber to filter contacts with whom they share certain information in a visible, intuitive way (see Paragraphs 0007 and 0011). Further, both Dewhurst and Pitt are concerned with receiving drag gestures from a user to manipulate the characteristics of user interface elements.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dewhurst and Pitt, further in view of Tran et al., U.S. Patent Publication Number 2012/0278825 A1.

Claim 3:
As indicated in the above rejection, the combination of Dewhurst and Pitt teaches every limitation of claim 1. 
	The combination of Dewhurst and Pitt fails to expressly disclose:
wherein the second set of instructions further causes the processor to display on the screen a memo that is capable of receiving a text input.
Tran teaches:
wherein the second set of instructions further causes the processor to display on the screen a memo that is capable of receiving a text input (see Paragraph 0036 – Tran teaches this limitation in that viewers of a program may concurrently send interaction inputs, which may include rating input and text annotation.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the system, taught in Dewhurst and Pitt, to include:
wherein the second set of instructions further causes the processor to display on the screen a memo that is capable of receiving a text input
for the purpose of allowing users multiple inputs for providing contributions to overall ratings of media (see Paragraph 0006). Further, Dewhurst and Pitt, and Tran are all concerned with allowing users to interactively adjust characteristics of stored items (profiles, documents, media).

Claims 7, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dewhurst and Pitt, further in view of Dettinger et al., U.S. Patent Publication Number 2005/0283466 A1.

Claim 7:
Dewhurst discloses an evaluation system for…a user through an application, comprising: 
a processor (see Paragraph 0040); 
a screen (see Paragraph 0042); 
a memory (see Paragraph 0041), the memory including: 
a third set of instructions that stores a score of a selected one of the characteristic items in connection with the evaluation target provided by the user (see Paragraph 0035 – Dewhurst discloses this limitation in that the value that has been changed results in the updated values of the manipulated characteristics being added as initial characteristic values, which updates the visual outcome in the user interface.), 
wherein dragging on the screen from the reference point toward one of the characteristic items by the user's input causes the processor to determine the score of the selected one of the characteristic items (see Paragraphs 0017-0019 – Dewhurst discloses this limitation in that the user drags their finger from the start point (on or near an image), 
the characteristic items include a first characteristic item, a second characteristic item, a third characteristic item, a fourth characteristic item, a fifth characteristic item, and a sixth characteristic item (see Figures 4A-4C – Dewhurst discloses this limitation in that there are six (and more) directions labeled as being characteristic directions in which a user can drag their finger.).
	Dewhurst fails to expressly disclose:
an evaluation system for personal characteristics installed in a mobile terminal of a user through an application, comprising: 
a first set of instructions that causes the processor to display on screen profile information of members stored in the memory or a cloud network to select an evaluation target.
Pitt teaches:
an evaluation system for personal characteristics installed in a mobile terminal of a user through an application (see Paragraph 0042 – Pitt teaches this limitation in that a trust sphere displaying thumbnails representing profiles to rank may be displayed on a phone screen.), comprising:
a first set of instructions that causes the processor to display on screen profile information of members stored in the memory or a cloud network to select an evaluation target (see Paragraph 0030 and Figure 1 – Pitt teaches this limitation in that a spherical representation displays contact thumbnails for all contacts assigned a rank of trust by a social network subscriber.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the system, disclosed in Dewhurst, to include:
an evaluation system for personal characteristics installed in a mobile terminal of a user through an application, comprising:
a first set of instructions that causes the processor to display on screen profile information of members stored in the memory or a cloud network to select an evaluation target
for the purpose of allowing a subscriber to filter contacts with whom they share certain information in a visible, intuitive way (see Paragraphs 0007 and 0011). Further, both Dewhurst and Pitt are concerned with receiving drag gestures from a user to manipulate the characteristics of user interface elements.
The combination of Dewhurst and Pitt fails to expressly disclose:
a second set of instructions that causes the processor to display on the screen a first shape, a second shape, and a third shape overlapping each other, with a reference point and characteristic items being disposed in the first, second, and third shapes; and 
DOR-0004-IN4the first characteristic item is disposed in a non-overlapping area of the first shape, 
the second characteristic item is disposed in a non-overlapping area of the second shape, 
the third characteristic item is disposed in a non-overlapping area of the third shape, 
the fourth characteristic item is disposed in an area in which the first and second shapes overlap each other, 
the fifth characteristic item is disposed in an area in which the first and third shapes overlap each other, 
the sixth characteristic item is disposed in an area in which the second and third shapes overlap each other, and 
the reference point is disposed in an area in which all of the first, second, and third shapes overlap each other.  
Dettinger teaches:
a second set of instructions that causes the processor to display on the screen a first shape, a second shape, and a third shape overlapping each other, with a reference point and characteristic items being disposed in the first, second, and third shapes (see Figure 8 – Dettinger teaches this limitation in that the user interface includes three circles, each overlapping the other two. Also see Paragraph 0078 – Dettinger further teaches that each overlapping and non-overlapping section of the circles in a different selection section to represent a different query.); and 
DOR-0004-IN4the first characteristic item is disposed in a non-overlapping area of the first shape (see Figure 8 – Dettinger teaches this limitation in that query 1 corresponds to section 420.), 
the second characteristic item is disposed in a non-overlapping area of the second shape (see Figure 8 – Dettinger teaches this limitation in that query 2 corresponds to section 820.), 
the third characteristic item is disposed in a non-overlapping area of the third shape (see Figure 8 – Dettinger teaches this limitation in that query 3 corresponds to section 520.), 
the fourth characteristic item is disposed in an area in which the first and second shapes overlap each other (see Paragraph 0023 and Figure 8 – Dettinger teaches this limitation in that the area of overlap between query 1 and 2 is its own selectable section.), 
the fifth characteristic item is disposed in an area in which the first and third shapes overlap each other (see Paragraph 0023 and Figure 8 – Dettinger teaches this limitation in that the area of overlap between query 2 and 3 is its own selectable section.), 
the sixth characteristic item is disposed in an area in which the second and third shapes overlap each other (see Paragraph 0023 and Figure 8 – Dettinger teaches this limitation in that the area of overlap between query 1 and 3 is its own selectable section.), and 
the reference point is disposed in an area in which all of the first, second, and third shapes overlap each other (see Paragraph 0078 – Dettinger teaches this limitation in that the circles define the center region 830.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the system, disclosed in Dewhurst, to include:
a second set of instructions that causes the processor to display on the screen a first shape, a second shape, and a third shape overlapping each other, with a reference point and characteristic items being disposed in the first, second, and third shapes; and 
DOR-0004-IN4the first characteristic item is disposed in a non-overlapping area of the first shape, 
the second characteristic item is disposed in a non-overlapping area of the second shape, 
the third characteristic item is disposed in a non-overlapping area of the third shape, 
the fourth characteristic item is disposed in an area in which the first and second shapes overlap each other, 
the fifth characteristic item is disposed in an area in which the first and third shapes overlap each other, 
the sixth characteristic item is disposed in an area in which the second and third shapes overlap each other, and 
the reference point is disposed in an area in which all of the first, second, and third shapes overlap each other
for the purpose of uniformly representing different query options in the diagram (see Paragraph 0012). Further, both Dewhurst, Pitt, and Dettinger are concerned with allowing a user to drag within a user interface in order to change the characteristics of some data.

Claim 8:
The combination of Dewhurst, Pitt and Dettinger teaches the evaluation system for personal characteristics of claim 7, wherein the processor determines the score of the selected one of the characteristic items based on a length of the dragging or a number of times of the dragging  (see Paragraph 0035 – Dewhurst discloses this limitation in that the value that has been changed results in the updated values of the manipulated characteristics being added as initial characteristic values, which updates the visual outcome in the user interface. Also see Paragraph 0023 – Dewhurst further discloses that the interaction can end when the touch stops, and can be restarted as soon as the user touches the screen again to input another gesture.).  



Claim 10:
The combination of Dewhurst, Pitt and Dettinger teaches the evaluation system for personal characteristics of claim 7, wherein the third set of instructions further causes the processor to convert stored data into public information (see Paragraph 0063 – Pitt teaches this limitation in that if a user has assigned a contact as more or most trusted, they are able to gain more access to shared content (converting previously inaccessible content to shared).).  

Claim 11:
	As indicated in the above rejection, the combination of Dewhurst, Pitt and Dettinger teaches every limitation of claim 7. 
Dewhurst fails to expressly disclose:
wherein shapes and sizes of the first, second, and third shapes are substantially identical to each other.
Dettinger teaches:
wherein shapes and sizes of the first, second, and third shapes are substantially identical to each other (see Figures 8 – Dettinger teaches this limitation in that the first, second, and third shapes are all the same shape and size.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the system, disclosed in Dewhurst, to include:
wherein shapes and sizes of the first, second, and third shapes are substantially identical to each other
for the purpose of uniformly representing different query options in the diagram (see Paragraph 0012). Further, both Dewhurst, Pitt, and Dettinger are concerned with allowing a user to drag within a user interface in order to change the characteristics of some data.

Claim 12:
	As indicated in the above rejection, the combination of Dewhurst, Pitt and Dettinger teaches every limitation of claim 11. 
Dewhurst fails to expressly disclose:
wherein each of the first, second, and third shapes is a circular shape.
Dettinger teaches:
wherein each of the first, second, and third shapes is a circular shape (see Figures 8 – Dettinger teaches this limitation in that the first, second, and third shapes are all circles.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the system, disclosed in Dewhurst, to include:
wherein each of the first, second, and third shapes is a circular shape
for the purpose of uniformly representing different query options in the diagram (see Paragraph 0012). Further, both Dewhurst, Pitt, and Dettinger are concerned with allowing a user to drag within a user interface in order to change the characteristics of some data.

Claim 13:
	As indicated in the above rejection, the combination of Dewhurst, Pitt and Dettinger teaches every limitation of claim 5. 
Dewhurst fails to expressly disclose:
wherein the mobile terminal electrically communicates with other terminals and a cloud, the mobile terminal and the other terminals function as nodes, the nodes electrically communicate personal information with each other, and the cloud and the nodes electrically communicate public information with each other.
Pitt teaches:
wherein the mobile terminal electrically communicates with other terminals and a cloud, the mobile terminal and the other terminals function as nodes, the nodes electrically communicate personal information with each other, and the cloud and the nodes electrically communicate public information with each other (see Paragraphs 0024-0027 and Figure 1 – Pitt teaches this limitation in that the user interface assigns ranks of trust (ROT) to other contacts (social media subscribers/device users), which are represented by the icon nodes in order to determine who is permitted to access content shared by the subscriber and share content with said subscriber.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the system, disclosed in Dewhurst, to include:
wherein the mobile terminal electrically communicates with other terminals and a cloud, the mobile terminal and the other terminals function as nodes, the nodes electrically communicate personal information with each other, and the cloud and the nodes electrically communicate public information with each other
for the purpose of allowing a subscriber to filter contacts with whom they share certain information in a visible, intuitive way (see Paragraphs 0007 and 0011). Further, both Dewhurst and Pitt are concerned with receiving drag gestures from a user to manipulate the characteristics of user interface elements.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dewhurst, Pitt and Dettinger, further in view of Tran.

Claim 9:
As indicated in the above rejection, the combination of Dewhurst, Pitt, and *** teaches every limitation of claim 7. 
	The combination of Dewhurst and Pitt fails to expressly disclose:
wherein the second set of instructions further causes the processor to display on the screen a memo that is capable of receiving a text input.
Tran teaches:
wherein the second set of instructions further causes the processor to display on the screen a memo that is capable of receiving a text input (see Paragraph 0036 – Tran teaches this limitation in that viewers of a program may concurrently send interaction inputs, which may include rating input and text annotation.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the system, taught in Dewhurst and Pitt, to include:
wherein the second set of instructions further causes the processor to display on the screen a memo that is capable of receiving a text input
for the purpose of allowing users multiple inputs for providing contributions to overall ratings of media (see Paragraph 0006). Further, Dewhurst, Pitt, and Tran are all concerned with allowing users to interactively adjust characteristics of stored items (profiles, documents, media).

Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are moot in light of the current rejection under 35 U.S.C. 103 as being unpatentable over Dewhurst, U.S. Patent Publication Number 2014/0181671 A1 in view of Pitt et al., U.S. Patent Publication Number 2014/0359789 A1, and further in view of Dettinger et al., U.S. Patent Publication Number 2005/0283466 A1 .




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/               Examiner, Art Unit 2143                                                                                                                                                                                         
/JENNIFER N WELCH/               Supervisory Patent Examiner, Art Unit 2143